Citation Nr: 0612353	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  02-22 106	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to special monthly compensation at a rate in 
excess of that authorized pursuant to 38 U.S.C.A. § 1114(l).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from August 1964 
to August 1968.  

This case was remanded by the Board of Veterans Appeals (the 
Board) in February 2005 to the Department of Veterans Affairs 
(VA) Regional Office in Louisville, Kentucky (RO) for 
additional development.  


FINDING OF FACT

The veteran's service-connected disabilities do not include 
anatomical loss or loss of use of any extremity or blindness.  


CONCLUSION OF LAW

There is no legal entitlement to special monthly compensation 
(SMC) at a rate in excess of that authorized pursuant to 
1114(l).  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  
The notice and duty to assist provisions of the VCAA are not 
applicable to a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See Manning v. Principi, 16 Vet. 
App. 534 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001).  The Board finds that such is the case as to the 
issue here on appeal.  

The veteran is currently receiving SMC based on the need for 
the aid and attendance of another person under 38 U.S.C.A. 
§ 1114(l).  The veteran maintains that entitlement to 
additional SMC is warranted because when his PTSD and organic 
personality disorder are considered as a single disability 
they combine to be the equivalent of two physical 
disabilities, warranting a rating in excess of the "l" rate 
according to the criteria for more severe disability under 
38 C.F.R. § 3.350, such as the loss or loss of use of two 
limbs.  

The evidence on file reveals that service connection was 
granted for post-traumatic stress disorder (PTSD) by rating 
decision in June 1982, and the disability was assigned a 10 
percent evaluation effective December 12, 1978.  An 
evaluation of 30 percent and an evaluation of 70 percent were 
granted for PTSD by subsequent rating decisions; and a 100 
percent evaluation was granted by rating decision dated in 
August 1991, effective November 5, 1990.  An August 1996 
rating decision granted service connection for organic 
personality disorder as part of the veteran's service-
connected PTSD.  The veteran is also service-connected for 
wound and fracture of the right mandible with slight 
malocclusion and loss of teeth with damage to Muscle Group 
XXVI, numbness of the lower lip and right maxilla, with 
retained foreign body by history, 10 percent disabling; scars 
of the right chin, above the right eyebrow and tracheostomy 
scar, 10 percent disabling; dermatitis, 10 percent disabling; 
and residuals of a perforation of the right eardrum, 
noncompensable.  A June 1999 rating decision granted SMC 
under 38 C.F.R. § 3.350(l) based on the need for regular aid 
and attendance, effective October 6, 1992.  

Although the veteran has contended that his service-connected 
PTSD and organic personality disorder warrant the assignment 
of a rate greater than "l" under the provisions of 
38 C.F.R. § 3.350, 38 C.F.R. § 3.350(m) through (s) refer to 
loss or loss of use of an extremity or blindness, and do not 
involve psychiatric problems, such as PTSD and organic 
personality disorder.  See also 38 U.S.C.A. § 1114.  In other 
words, by receiving SMC at the "l" rate based on the need 
for aid and attendance, the veteran is currently receiving 
the maximum schedular rating under the provisions of 
38 C.F.R. § 3.350 for disability due to psychiatric disorder.

Because the veteran does not have, and has not contended that 
he has loss or loss of use of an extremity or blindness, as 
required by the applicable regulations noted above to warrant 
SMC at a rate in excess of the "l" rate, the law is 
dispositive of this claim and therefore is denied because of 
lack of legal entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Consequently, entitlement to SMC 
at a rate in excess of the "l" rate is not warranted.


ORDER

SMC at a rate in excess of that authorized pursuant to 
38 U.S.C.A. § 1114(l) is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


